Title: From Thomas Jefferson to Tench Coxe, 1 June 1795
From: Jefferson, Thomas
To: Coxe, Tench



Dear Sir
Monticello June 1. 1795.

I received a few days ago only your favor of Mar. 20. accompanied by the Collection of your papers lately printed, for which I cordially thank you. It will enable me to turn with more convenience to pieces which I consult with pleasure and instruction.
I congratulate you on the successes of our two allies. Those of the Hollanders are new, and therefore pleasing. It proves there is a god in heaven, and that he will not slumber without end on the iniquities of tyrants, or would-be tyrants, as their Stadtholder. This ball of liberty, I believe most piously, is now so well in motion that it will roll round the globe. At least the enlightened part of it, for light and liberty go together. It is our glory that we first put it into motion, and our happiness that being foremost we had no bad examples to follow. What a tremendous obstacle to the future attempts at liberty will be the atrocities of Robespierre!—We are enjoying a most seasonable sowing after a winter which had greatly injured our small grain. Nothing can give us a great crop. I doubt if it can be made even a good one. Our first hay-cutting (clover) begins to-day, this may mark to you the difference of your seasons and ours. My clover in common upland fields which were never manured will yeild 1500. ℔ to the acre at this cutting, which I consider as an encouraging beginning.—I take the liberty of asking your care of two letters, both of them of importance. I have not inclosed Monroe’s either to our office of foreign affairs or the Minister of France, because I thought you might possibly find a safer channel than either. It requires  safety and secrecy. But adopt either of those channels, if you think them the best. I am with much affection Dear Sir Your friend & servt

Th: Jefferson

